DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed on June 16, 2022.  Claims 1-7 are amended.  Claims 1-8 are currently pending and have been examined in the application.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-8 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards an apparatus, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: receive, same advertisement content having a plurality of versions respectively with a different amount of information including a different frame rate of the same advertisement content, the plurality of versions of the same advertisement content including (i) a version with a large amount of information, (ii) a version with a medium amount of information including a slide show, and (iii) a version with a small amount of information including a still image; while one version of the advertisement content is displayed on a first display apparatus and a second display apparatus that are arranged to face outward on a vehicle, acquire information relating to circumstances of travelling of the vehicle; by comparing the first evaluation value to one or more thresholds, determine an amount of information of the advertisement content for display on the first display apparatus of the vehicle; change the version currently displayed to a different version of the same advertisement content having the determined amount of information, to be output to the first display apparatus of the vehicle; by comparing the second evaluation value to another one or more thresholds, determine an amount of information of the advertisement content for display on the second display apparatus of the vehicle; and change the version currently displayed to a different version of the same advertisement content having the determined amount of information, to be output to the second display apparatus of the vehicle.  These limitations, comprise commercial interactions including, advertising, marketing or sales activities, and business relations; and are thus, directed towards the abstract grouping of Certain Methods of Organizing Human Activity, in prong one of step 2A of the Alice/Mayo test.  While the limitations calculate a first evaluation value and a second evaluation value relating to the circumstances of travelling of the vehicle, the first and second evaluation values respectively being a numerical value representing a different one of a status of a speed of the vehicle, a traffic signal present ahead of the vehicle, and an amount of traffic per unit time in a vicinity of the vehicle; fall under the Mathematical Concepts grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test because they calculate, organize and manipulate information through mathematical correlations (see 2019 Revised Patent Subject Matter Eligibility Guidance, at 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional elements provided by the claim amount to the mere use of a computer as a tool to perform an abstract idea.  In particular the claim recites the additional elements of a processor programmed to; from a remote server, which are recited at a high level of generality and are the mere use of a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply applying the abstract idea via computer components is not a practical application of the abstract idea.  Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional limitations generically denoting a processor; a remote server and display apparatus, which do not constitute significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing these limitations as a combination, the additional elements amount to no more than merely applying the exception using generic computer components, executing basic functions of a computer.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not amount to significantly more than the abstract idea.  
	A review of dependent claims 2-5, 8, likewise, do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  While they may slightly narrow the abstract idea by further describing it, they do not make it less abstract and are rejected accordingly.  Further still, claims 6 and 7 suffer from substantially the same deficiencies as outlined with respect to claim 1 and are also rejected accordingly.



Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the additional features should more clearly integrate the abstract idea into a practical application.  The Examiner respectfully disagrees.  The amended features are directed to abstract ideas as they only gather data, used in calculating and generating advertisement outputs.  These are not additional elements that integrate the abstract idea into a practical application but rather in and of itself a part of the abstract idea, see 101 analysis above.  
	Applicant's submits that like DDR Holdings, the claims of the present application should be found patent-eligible because the claimed invention is directed to increasing efficiency and applicability of advertising unique to the mobile advertising environment.  The Examiner respectfully disagrees.  The Claims in DDR were considered to be necessarily rooted in technology and supported by considerable technical disclosure in the specification, whereby a unique website functionality and arrangement improved computing technology.  In contrast, Applicant’s claims are not necessarily rooted in computer technology and there is no technical disclosure for any steps that could be considered rooted in technology.  Instead, the invention solves an entrepreneurial problem rather than a technological one.  Applicant’s claims resemble an advertisement distribution scheme with merely generic computer implementation, albeit on a vehicle.  The claims simply use a computer as a tool to perform a calculation used in selecting what version/amount of advertisement to display, which remains an abstract idea whether the advertisement is displayed on one or two displays.  
	As such, the claims, in view of Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the current 35 U.S.C. § 101 rejection has not been overcome by the Applicant.




Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).